 
 
                                                                                                                                                                                                                                 
Exhibit 10
 
 
 
STOCK PURCHASE AGREEMENT
                  
            This Stock Purchase Agreement ("Agreement") is entered into this
          day of December 2007 (“Effective Date”) by and between Nexia Holdings,
Inc. ("Buyer"), a Corporation and the Issuer of the subject shares, and Richard
Surber ("Surber"), an individual resident of the State of Utah and the
President, Director and CEO of the Buyer with a mailing address of 59 West 100
South, Second Floor, Salt Lake City, Utah 84101.
 
            WHEREAS, Buyer desires to acquire from Surber One Hundred Fourteen
Thousand Two Hundred Twenty (114,220) shares of the common stock of Nexia
Holdings, Inc. and all shares represented by certificate #2852-2, dated 2/17/04
in the original face amount of 10,000,000 shares, certificate #2372-1, dated
1/6/03 in the original face amount of 75,824,996 shares and certificate #2007-3,
dated 11/30/2000 in the original face amount of 5,908,049 shares, the total
number of shares are herein after referred to as the “Nexia Shares” in exchange
for a cash payment in the sum of One dollar ($1.00)
 
            NOW, THEREFORE with the above being incorporated into and made a
part hereof for the mutual consideration set out herein and, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
 
1.         Exchange.  Surber will transfer the Nexia Shares to Buyer and or
Buyer’s transfer agent for cancellation and Buyer will pay the sum of One dollar
($1.00) to Surber on or before December 31, 2007;
 
2.         Termination.  This Agreement may be terminated at any time prior to
the Closing Date:
 
            A.        By Buyer or Surber:
         
(1)        If there shall be any actual or threatened action or proceeding by or
before any court or any other governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the judgment of Nexia’s Board of Directors or Surber and made in good
faith and based upon the advice of legal counsel, makes it inadvisable to
proceed with the transactions contemplated by this Agreement; or
 
                        (2)        If the Closing shall have not occurred prior
to December 31, 2007, or such later date as shall have been approved by parties
hereto, other than for reasons set forth herein.
 
            B.         By Buyer:
 
                        (1)        If Surber shall fail to comply in any
material respect with any of his covenants or agreements contained in this
Agreement or if any of the representation or warranties of Surber contained
herein shall be inaccurate in any material respect; or
 
            C.         By Surber:
 
                        (1)        If Buyer shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representation or warranties of Buyer contained herein shall be
inaccurate in any material respect;
 
In the event this Agreement is terminated pursuant to this Paragraph, this
Agreement shall be of no further force or effect, no obligation, right, or
liability shall arise hereunder, and each party shall bear its own costs as well
as the legal, accounting, printing, and other costs incurred in connection with
negotiation, preparation and execution of the Agreement and the transactions
herein contemplated.
 
1

--------------------------------------------------------------------------------


 
 
3.         Representations and Warranties of Surber.  Surber hereby represents
and warrants that effective this date and the Closing Date, the representations
and warranties listed below are true and correct:
 
 
            A.        Legal Authority.  Surber has the full legal power and
authority to enter into this Agreement and to carry out the transactions
contemplated by this Agreement. .
 
            B.         No Conflict With Other Instruments.  The execution of
this Agreement will not violate or breach any document, instrument, agreement,
contract, or commitment material to the business of Surber to which Surber is a
party and has been duly authorized by all appropriated and necessary action and
shall not consist of a conflict of interest with his positions and duties with
the Buyer.
 
            C.         Deliverance of Shares.  As of the Closing Date, the Nexia
Shares to be delivered to Buyer will be restricted and constitute valid and
legally issued shares of Nexia, fully paid and non-assessable and equivalent in
all respects to all other issued and outstanding shares of Nexia common stock.
 
            D.        No Conflict with Other Instrument.  The execution of this
agreement will not violate or breach any document, instrument, agreement,
contract or commitment material to Surber.
 
4.         Representations and Warranties of Buyer.  Buyer hereby represents and
warrants that, effective this date and the Closing Date, the representations and
warranties listed below are true and correct.
 
            A.        Legal Authority.  Buyer has the full legal power and
authority to enter into this Agreement and to carry out the transactions
contemplated by this Agreement.
 
            B.         No Conflict With Other Instruments.  The execution of
this Agreement will not violate or breach any document, instrument, agreement,
contract, or commitment material to the business of Buyer to which Buyer is a
party and has been duly authorized by all appropriated and necessary action.
 
            C.         Deliverance of Shares.  As of the Closing Date, the cash
proceeds to Surber will be delivered to him.
 
C.                       D.  No Conflict with Other Instrument.  The execution
of this agreement will not violate or breach any document, instrument,
agreement, and contract or commitment material to Buyer.
       
 
5.         Closing.  The Closing as herein referred to shall occur upon such
date as the parties hereto may mutually agree upon, but is expected to be on or
before December 31, 2007.
 
            At closing Surber will deliver the Nexia Shares to Buyer and Buyer
will deliver to Surber $1.00.
 
6.         Conditions Precedent of Surber to Effect Closing.  All obligations of
Surber under this Agreement are subject to fulfillment prior to or as of the
Closing Date, of each of the following conditions:
 
 
A.        The representations and warranties by or on behalf of Buyer contained
in this Agreement or in any certificate or documents delivered to Surber
pursuant to the provisions hereof shall be true in all material respects at end
as of the time of Closing as though such representations and warranties were
made at and as of such time.
 
B.           Buyer shall have performed and complied with all covenants,
agreements and       conditions required by this Agreement to be performed or
complied with by       Buyer prior to or at the Closing.
 
2

--------------------------------------------------------------------------------


 
 
7.         Conditions Precedent of Buyer to Effect Closing.  All obligations of
Buyer under this Agreement are subject to fulfillment prior to or as of the date
of Closing, of each of the following conditions:
 
 
 
A.        The representations and warranties by or on behalf of Surber contained
in this Agreement or in any certificate or documents delivered to Buyer pursuant
to the provisions hereof shall be true in all material respects at end as of the
time of Closing as though such representations and warranties were made at and
as of such time.
 
 
 
B.         Surber shall have performed and complied with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by him prior to or at the Closing.
 
 
 
C.         All instruments and documents delivered to Buyer pursuant to the
provisions hereof shall be reasonably satisfactory to Buyer’s legal counsel.
 
 
 
8.         Damages and Limit of Liability.  Each party shall be liable, for any
material breach of the representations, warranties, and covenants contained
herein which results in a failure to perform any obligation under this
Agreement, only to the extent of the expenses incurred in connection with such
breach or failure to perform Agreement.
 
 
 
9.         Nature and Survival of Representations and Warranties.  All
representations, warranties and covenants made by any party in this Agreement
shall survive the Closing hereunder.  All of the parties hereto are executing
and carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any investigation upon which it might have made or any representations,
warranty, agreement, promise, or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.
 
 
 
10.        Default at Closing.
 
 
 
D.                       A.  By Surber:
 
 
 
                        (1)        Notwithstanding the provisions hereof, if
Surber shall fail or refuse to deliver any of the Nexia Shares, or shall fail or
refuse to consummate the transaction described in this Agreement prior to the
Closing Date, such failure or refusal shall constitute a default by Surber and
Buyer at its option and without prejudice to its rights against such defaulting
party, may either (a) invoke any equitable remedies to enforce performance
hereunder including, without limitation, an action or suit for specific
performance, or (b) terminate all of its obligations hereunder with respect to
Surber.
 
 
 
E.                        B.   By Buyer:
 
 
 
                        (1)        Notwithstanding the provisions hereof, if
Buyer shall fail or refuse to deliver any of the $1.00, or shall fail or refuse
to consummate the transaction described in this Agreement prior to the Closing
Date, such failure or refusal shall constitute a default by Buyer and Surber at
his option and without prejudice to his rights against such defaulting party,
may either (a) invoke any equitable remedies to enforce performance hereunder
including, without limitation, an action or suit for specific performance, or
(b) terminate all of its obligations hereunder with respect to Buyer.
 
 
 
12.        Costs and Expenses.  Buyer and Surber shall bear their own costs and
expenses in the proposed exchange and transfer described in this Agreement. 
Buyer and Surber have been represented by their own attorney in this
transaction, and shall pay the fees of its attorney, except as may be expressly
set forth herein to the contrary.
 
 
 
13.        Notices.  Any notice under this Agreement shall be deemed to have
been sufficiently given if sent by registered or certified mail, postage
prepaid, addressed as follows:
 
 
    To Surber:     Richard Surber                          To Buyer:        
Nexia Holdings Inc.,
 
                        59 West 100 South                                       
    59 West 100 South
 
                        <?xml:namespace prefix = st1 ns =
"urn:schemas-microsoft-com:office:smarttags" />Salt Lake City,
UT84101                                   Salt Lake City, UT84101
 
                        Telephone: (801) 575-8073                       
         Telephone: (801) 575-8073
 
                        Telefax: (801)   575-8092                         
         Telefax: (801) 575-8092
 
 
 
3

--------------------------------------------------------------------------------


 
 
14.        Miscellaneous.
 
 
 
            A.        Further Assurances.  At any time and from time to time,
after the effective date, each party will execute such additional instruments
and take such as may be reasonably requested by the other party to confirm or
perfect title to any property transferred hereunder or otherwise to carry out
the intent and purposes of this Agreement.
 
 
 
            B.         Waiver.  Any failure on the part of any party hereto to
comply with any of its obligations, agreements, or conditions hereunder may be
waived in writing by the party to whom such compliance is owed.
 
 
 
            C.         Headings.  The section and subsection headings in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
 
 
            D.        Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
 
 
            E.         Governing Law.  This Agreement was negotiated and is
being contracted for in the State of Utah, and shall be governed by the laws of
the State of Utah, notwithstanding any conflict-of-law provision to the
contrary.
 
 
 
            F.         Binding Effect.  This Agreement shall be binding upon the
parties hereto and inure to the benefit of the parties their respective heirs,
administrators, executors, successors, and assigns.
 
 
 
            G.         Entire Agreement.  The Agreement contains the entire
agreement between the parties hereto and supersedes any and all prior
agreements, arrangements or understandings between the parties relating to the
subject matter hereof.  No oral understandings, statements, promises or
inducements contrary to the terms of this Agreement exist.  No representations,
warranties covenants, or conditions express or implied, other than is set forth
here, have been made by any party.
 
 
 
            H.        Severability.  If any part of this Agreement is deemed to
be unenforceable the balance of the Agreement shall remain in full force and
effect.
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
 
 
                                                           
 
 
 
Nexia Holdings, Inc. “Buyer”
 
 
 
 
 
 
 
                                                            By:  /s/ Gerald
Einhorn, Vice-President
 
                                                                       
 
                                   
 
 
 
                                                            Richard Surber
 
 
 
 
 
 
 
                                                            /s/ Richard Surbe
 
                                                            Richard Surber
 
 
 
4

--------------------------------------------------------------------------------


 
 